        Case 4:21-cv-00089-JM-ERE Document 8 Filed 03/16/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

WALLACE ROBINSON, SR.,
ADC #169328                                                                PLAINTIFF

V.                            CASE NO. 4:21-CV-89-JM-BD

SHIRLEY LUBIN, et al.                                                   DEFENDANTS

                                         ORDER

       The Court has received a Recommendation for the dismissal of Mr. Robinson’s

claims against the ADC and CCS filed by Magistrate Judge Beth Deere. Mr. Robinson

has not filed objections. After careful review of the Recommendation, the Court

concludes that the Recommendation should be, and hereby is, approved and adopted as

this Court’s findings in its entirety.

       Mr. Robinson’s claims against the ADC are DISMISSED, with prejudice. His

claims against CCS are DISMISSED, without prejudice.

       IT IS SO ORDERED this 16th day of March, 2021.


                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
